Case 2:19-cr-20032-MAG-MKM ECF No. 18 filed 10/30/19 PagelD.85 Page 1 of 6
AO 98 (Rev. 12/11) Appearance Bond

UNITED STATES DISTRICT COURT

 

for the
Eastern District of Michigan
United States of America )
Vv. )
) Case No. 19-20032
SUNG YOL KIM Yd
Defendant)
APPEARANCE BOND

Defendant’s Agreement

I, SUNG YOL KIM (defendant), agree to follow every order of this court, or any
court that considers this case, and I further agree that this bond may be forfeited if fail:

to appear for court proceedings;
if convicted, to surrender to serve a sentence that the court may impose; or
[_] to comply with all conditions set forth in the Order Setting Conditions of Release.

 

 

Type of Bond
[_] (1) This is a personal recognizance bond.
|_| (2) This is an unsecured bond of $ ;
[_] (3) This is a secured bond of $ 855,000 , secured by:
$ 195,000 in cash deposited with the court.

 

(b) the agreement of the defendant and each surety to forfeit the following cash or other property
(describe the cash or other property, including claims on it — such as a lien, mortgage, or loan —
and attach proof of ownership and value):

Taeun Hong and Sun Hwan Hong (a power of attorney is attached executed by Sun Hwan
Hong) agree to forfeit 1549 Bastrop Dr., Carrollton, TX 75010, further described as Lot 13,
Block B, Subdivision Elm Wood Trail. Additional properties on addendum
If this bond is secured by real property, documents to protect the secured interest may be filed of record.

[_](c) a bail bond with a solvent surety (attach a copy of the bail bond, or describe it and identify the
surety):

Forfeiture or Release of the Bond

Forfeiture of the Bond. This appearance bond may be forfeited if the defendant does not comply with the above
agreement. The court may immediately order the amount of the bond surrendered to the United States, including the
security for the bond, if the defendant does not comply with the agreement. At the request of the United States, the

court may order a judgment of forfeiture against the defendant and each surety for the entire amount of the bond,
including interest and costs.
Case 2:19-cr-20032-MAG-MKM ECF No. 18 filed 10/30/19 PagelD.86 Page 2 of 6

AO 98 (Rev. 12/11) Appearance Bond Page 2

 

Release of the Bond. The court may order this appearance bond ended at any time. This bond will be satisfied and

the security will be released when either: (1) the defendant is found not guilty on all charges, or (2) the defendant
reports to serve a sentence.

Declarations
Ownership of the Property. 1, the defendant — and each surety — declare under penalty of perjury that:

(1) all owners of the property securing this appearance bond are included on the bond;
(2) the property is not subject to claims, except as described above; and

(3) I will not sell the property, allow further claims to be made against it, or do anything to reduce its value while
this appearance bond is in effect.

Acceptance. 1, the defendant —and each surety — have read this appearance bond and have either read all the conditions
of release set by the court or had them explained to me. | agree to this Appearance Bond.

I, the defendant — and each surety — declare under penalty of perjury that this information is true. (See 28 U.S.C.
§ 1746.)

x

Date: October 30, 2019 fir

Defendant's signature

Taeun Hong nae /of3+1 19

Surety/property owner — printed name Jt property owner — signature and date

Kevin Kim /2 EA ze

Surety/property owner — printed name xO roperty owner — signature and date

 

   
 
    

James Yoon

Surety/property owner — printed name “ty owner — signature a.

DAVID J. WEAVER, K OF COURT

Date: October 30, 2019 Ki Ky
\ Signature of Terk or Deputy Clerk

 

Approved.

Date: October 30, 2019 a

\ 2 Judge's signature
Case 2:19-cr-20032-MAG-MKM ECF No. 18 filed 10/30/19 PagelD.87 Page 3 of 6

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN

SOUTHERN DIVISION
UNITED STATES OF AMERICA,
Plaintiff,
Case No. 19-20032
V. HON. MARK A. GOLDSMITH
Di-SUNG YOL KIM,
Defendant.

/
ADDENDUM TO APPEARANCE BOND

 

Continuation of page 1, 3(b)

Kevin Kim agrees to forfeit 205 Fenwick Dr., Windcrest TX, 78239, further
described as Lot: 28, Block: 63, City Windcrest Subd:Conv a/s Code TR#:28

James Yoon and Jeannie Yoon (a power of attorney is attached executed by
Jeannie Yoon) agree to forfeit 22182 Clean Brk, Lake Forest, CA 92630-5603,
further described as Lot:31 TR#9109 N TR 9109 Blk Lot 31
Case 2:19-cr-20032-MAG-MKM ECF No. 18 filed 10/30/19 PagelD.88 Page 4 of 6

SPECIAL POWER OF ATTORNEY

I, SUN HWAN HONG, of 1549 Bastrop Dr., Carrollton, Texas 75010, County
of Denton, State of Texas, appoint my wife, Taeun Hong of 1549 Bastrop Dr., Carrollton, Texas
75010, County of Denton, State of Texas, whose signature is as follows:

<—_-2 = [signature of attorney-in-fact], my true and lawful agent and

attorney-in-fact.

 

Agent's Powers:

The attorney-in-fact appointed by this document has the following powers with regard to the
following case at United States District Court, Eastern District of Michigan (United States v.
Sung Yol “David” Kim); Case Number: 19-cr-20032.

1. Attend any and all hearings or court events or meetings with regard to the surety and/or bond
related to the above case and make any relevant statements, acknowledgement, representations,
or provide consents with regard to the terms of the bail, bond, surety, quitclaim deeds, and/or
stipulations on behalf of myself; and

2. Perform or conduct any and all other acts with regard to the foregoing.

The attorney-in-fact appointed by this document has the power and authority to do and perform
every act necessary and proper to be done in the exercise of any of the powers described above,
as fully as I might or could do if personally present.

Signed on: October 4 , 2019

 

 

 

  
  

  
    
    

 

\ [signature of principal]
SUN HWAN HONG
ACKNOWLEDGMENT
STATE OF TEXAS )
COUNTY OF Denton )
)
This document was acknowledged before me on ie ( 24 l eal) [date].
[Seal]
Y : [signature of notary] Se Notary 4131213328
My Commission Expires
Se
Baran Lree. [typed name] ee July 18, 2021
Notary Public in and for
the State of Texas

My commission expires nl bl wey [date]
Case 2:19-cr-20032-MAG-MKM ECF No. 18 filed 10/30/19 PagelD.89 Page 5of6

SPECIAL POWER OF ATTORNEY

I, Jeanie Lee Yoon, of 22182 CLEAN BROOK, LAKE FOREST, CA 92630, County
of Orange, State of California, appoint my husband, James Han Yoon of
22182 CLEAN BROOK, LAKE F OREST, CA 92630, County of Orange, State of California,

whos ne follows:
J [signature of attorney-in-fact], my true and lawful agent and

Agent's Powers:

The attorney-in-fact appointed by this document has the following powers with regard to the
following case at United States District Court, Eastern District of Michigan (United States v.
Sung Yol “David” Kim); Case Number: 19-cr-20032.

1. Attend any and all hearings or court events or meetings with regard to the surety and/or bond
related to the above case and make any relevant statements or representations with regard to the
terms of the bail, bond, surety, and/or tipulations on behalf of myself; and

2, Perform or conduct any and all other acts with regard to the foregoing.

The attorney-in-fact appointed by this document has the power and authority to do and perform
every act necessary and proper to be done in the exercise of any of the powers described above,
as fully as I might or could do if personally present.

Signed on: October / , 2019

[signature of principal]
Jeanie Lee Yoon

 

 

 

 

ACKNOWLEDGMENT
STATE OF CALIFORNIA )
COUNTY OF ORANGE .
)
This document was acknowledged before me on [date].
[Seal]
[signature of notary]
[typed name]

Notary Public in and for
the State of California
My commission expires [date]

Certificate

OCT 4 2 2019

{ Acknowledgment
Jurat

1 Copy Certificate
Case 2:19-cr-20032-MAG-MKM ECF No. 18 filed 10/30/19 PagelD.90 Page 6 of 6

 

 
 

 

 

 

 

 

 

CALIFORNIA ALL- PURPOSE
~ CERTIFICATE OF ACKNOWLEDGMENT

 

A notary public or other officer completing this certificate verifies only the identity
of the individual who signed the document to which this certificate is attached,

and not the truthfulness, accuracy, or validity of that document.

 
  
 

 

 

 

State of California

County of ) cange }

 

 
  

Alka Chowhan-Patel, Notary Public
On_ \O-19-\q ___ before me, |

(Here insert name and fille of the officer)

personally appeared Seannie Lee Yooo
éd.to me on the basis of satisfactory evidence to be the person(s

heir scr the in t the person(s), of the erftity upon behalf of
he person(sV@ d, executed the instrument.

| certify under PENALTY OF PERJURY under the laws of the State of California that
the foregoing paragraph is true and correct.

  
 

iy Pee ALKA CHOWHAN-PATEL
WITNESS my hand and official seal. Kern NOTARY PUBLIC CALIFORNIA
Cees Sete COMMISSION # 2260708 &

     

ORANGE COUNTY
My Comm, Exp. September 30, 2022

 

(Notary Public Seal)

INSTRUCTIONS FOR COMPLETING THIS FORM
ADDITIONAL OPTIONAL INFO RMATION This form complies with current California statutes regarding notary wording and,
DESCRIPTION OF THE ATTACHED DOCUMENT ifneeded, should be completed and attached to the document. Acknowledgments
from other states may be completed for documents being sent to that state so long
as the wording does not require the California notary to violate California notary

 

 

 

 

 

 

 

 

 

law,
(Title or description of attached document) e State and County information must be the State and County where the document
signer(s) personally appeared before the notary public for acknowledgment.
: — - e Date of notarization must be the date that the signer(s) personally appeared which
(Title or description of attached document continued) must also be the same date the acknowledgment is completed.
e The notary public must print his or her name as it appears within his or her
Number of Pages Document Date commission followed by a comma and then your title (notary public).
e Print the name(s) of document signer(s) who personally appear at the time of
: notarization,
CAPACITY CLAIMED BY THE SIGNER e Indicate the correct singular or plural forms by crossing off incorrect forms (i.e.
= he/she/they,- is /are ) or circling the correct forms. Failure to correctly indicate this
(1 Individual (s) information may lead to rejection of document recording.
(1 Corporate Officer e The notary seal impression must be clear and photographically reproducible.
Impression must not cover text or lines, If seal impression smudges, re-seal if a
(Title) sufficient area permits, otherwise complete a different acknowledgment form.
oO Partner(s) ® une of the notary public must match the signature on file with the office of
4 county clerk.
O Attorney-in-Fact “+ Additional information is not required but could help to ensure this
oO Trustee(s) . acknowledgment is not misused or attached to a different document.
Other “+ Indicate title or type of attached document, number of pages and date.
O “* Indicate the capacity claimed by the signer. If the claimed capacity is a
corporate officer, indicate the title (i.e. CEO, CFO, Secretary).

 

 

Securely attach this document to the signed document with a staple.

2015 Version www NotaryClasses.com 800-873-9865

 

 
  
 
 

  
 

 
  
    
 
 
   
  

 

  
   
 
   

 

 

 

 

 
